Citation Nr: 0101201	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-18 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an infection of the chest and stomach.  

2.  Entitlement to a compensable rating for a chalazion of 
the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from December 1943 
to April 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  A December 1946 rating decision denied service connection 
for residuals of an infection of the chest and stomach, and 
that decision became final when the appellant did not timely 
file an appeal of the decision after receiving notification 
thereof in December 1946.  

2.  The evidence received since the December 1946 rating 
decision became final is not material, and is, therefore, not 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for residuals of an infection of the chest and 
stomach.  

3.  There is no residual disability associated with the left 
eye chalazion.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the December 1946 
rating decision is not new and material, and the claim for 
service connection for residuals of an infection of the chest 
and stomach is not reopened.  38 U.S.C.A. §§ 1110, 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a) (2000).  

2.  A compensable rating for a left eye chalazion is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 6015 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has residuals of an infection 
he developed in his chest and stomach during service, and 
that his service-connected left eye disability, identified as 
a chalazion, is more severely disabling than currently 
evaluated, thereby warranting a compensable rating.  

I.  Residuals of an Infection of the Chest and Stomach

The appellant asserts that the chest and stomach infection 
that developed in service required private medical treatment 
upon his arrival home from service and subsequent VA 
hospitalization where a gallon of fluid was drawn from his 
stomach the first day.  He claims that he checked himself out 
of the VA hospital after several months because he felt he 
was not receiving any attention for his abdominal problems, 
and that he then sought private medical treatment, which 
included two operations that resulted in the removal of part 
of the small intestines.  He stated that the physician who 
performed the operations and thereafter placed him on monthly 
B-12 injections and Mylanta three times a day is dead, with 
his medical records having been destroyed after seven years 
thereafter.   

The appellant's claim for service connection for residuals of 
an infection of the chest and stomach was previously denied 
by a December 1946 rating decision that became final when he 
did not file a timely appeal of the decision after receiving 
notification thereof in December 1946.  Governing statutory 
and regulatory provisions stipulate that a claimant has one 
year from the date of notice of an adverse RO rating decision 
in which to indicate disagreement therewith; otherwise, that 
decision is final, and may be reopened only upon the receipt 
of additional evidence which, under the applicable statutory 
and regulatory provisions, is both new and material.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, VA will then evaluate the merits of the claim after 
ensuring that the broad duty to assist under 38 U.S.C.A. § 
5107 has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513.  See also Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's military 
service and the disability.  Boyer v. West, 210 F.3rd 1351, 
1353 Fed. Cir. 2000).  The United States Court of Appeals for 
Veterans Claims (Court) has held that for a claimant to 
prevail on the issue of service connection, there must be 
medical evidence of a current disability, medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); See also Pond v. West, 12 Vet. App. 
341, 346 (1999) and Rose v. West, 11 Vet. App. 169, 171 
(1998).  

The Board finds that the statement of the case has provided 
the appellant with sufficient notification as to what 
evidence is necessary to reopen a prior final decision in an 
effort to establish service connection for residuals of an 
infection of the chest and stomach.  The Board also concludes 
that all relevant facts have been properly developed and, 
therefore, no further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5103(a).  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The pertinent evidence considered with regard to the December 
1946 rating decision consisted of the appellant's service 
medical records.  A September 1944 medical statement 
indicated that the appellant had been seen on several 
occasions for back and stomach complaints.  He was 
hospitalized in September and October 1944 for treatment of 
back complaints with slight tenderness around the navel, for 
which the impression was questionable urinary tract disease 
or gastritis.  A stool taken in October 1944 revealed a round 
worm larvae, and strongyloidiasis of the intestinal tract was 
diagnosed.  The report of the appellant's April 1946 
separation examination, while noting a history of a chest 
infection in 1945, did not reveal any chest or stomach 
disability.  Rather, the lungs, as well as the abdomen and 
viscera, were normal, and a chest X-ray was negative.  The 
claim of entitlement to residuals of an infection of the 
chest and stomach was denied by the December 1946 rating 
decision on the basis that no disability of the chest and 
stomach was found at the separation examination.  

Thus, the question that is now before the Board is whether 
new and material evidence has been received subsequent to the 
December 1946 decision sufficient to reopen the appellant's 
claim.  

Evidence submitted since the December 1946 rating decision 
became final includes the following: 1997 and 1998 medical 
records from Columbia Cedar Medical Center that note a 
history of a partial gastrectomy in 1940 and an appendectomy 
( a March 1997 hospitalization report); a July 1998 VA eye 
examination report that notes the appellant indicated he was 
receiving Vitamin B12 shots once a month and taking 
ciprofloxacin for a stomach infection; and color pictures of 
the appellant's abdomen (submitted in March 1998) indicating 
previous abdominal surgery.  

The evidence submitted since the December 1946 rating 
decision became final is new, in that the photographic 
evidence of previous abdominal surgery and the history of a 
partial gastrectomy in 1940 and an appendectomy was not of 
record at that time.  However, the "new evidence" is not 
material because it does not provide competent medical 
evidence of a nexus between the intestinal infection for 
which the appellant was treated during military service and 
the abdominal surgery.  Rather, there is evidence that the 
appellant had abdominal surgery prior to service.  Nor does 
the "new evidence" include competent medical evidence 
indicating that the appellant currently has any residuals of 
the inservice intestinal infection.  Therefore, the Board 
finds that the appellant has not presented any additional 
evidence so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for residuals of an infection of the chest and 
stomach.  Accordingly, the claim cannot be reopened, as the 
appellant has not submitted evidence that is both new and 
material.  

II.  Residuals of A Left Eye Chalazion

Service medical records show that a chalazion of the left eye 
was noted at the appellant's April 1946 separation 
examination.  There is no medical evidence dated subsequent 
to service that shows a complaint or treatment for the left 
eye chalazion.  

At a July 1998 VA eye examination, the appellant reported a 
history of having a foreign body removed from the left eye 
during service.  He denied any current trouble with his left 
eye, and stated that vision in both eyes was pretty good, 
with no real difference in vision between the two eyes.  It 
was reported that his only ocular complaint related to 
occasional tearing that occurred more in the left eye than 
the right.  He indicated that he was being followed by a 
community ophthalmologist, who had told him that his only eye 
problem relates to mild cataracts in both eyes but 
recommended no treatment.  On examination, vision with 
current correction was 20/20-2 in the right eye, 20/20-1 in 
the left, and J1 at near through his bifocals.  His pupils 
reacted poorly in both eyes; however, there was no clear 
afferent pupillary defect.  Visual fields were full to 
confrontation in both eyes, and motility was full. 
Intraocular pressures by applanation at 10:30 AM were 18 mmHg 
in the right eye, 22 in the left.  Slit lamp examination 
revealed that the conjunctiva was white, that the corneas 
were clear without evidence of scarring, and that the 
anterior chambers were deep and quiet.  The irides were 
normal, with round pupils, and lenses demonstrated trace 
nuclear sclerotic changes in both eyes.  Dilated funduscopic 
examination demonstrated normal nerves, with a cup-to-disc 
ratio of 0.3, normal vessels, and macular and periphery 
without evidence of scarring or previous trauma.  The 
impression was that the appellant had an essentially normal 
ophthalmic examination, remarkable only for trace nuclear 
sclerotic cataracts that were not visually significant and 
were consistent with his age, with no evidence of previous 
trauma.  The examiner stated that, in all likelihood, the 
inservice foreign body injury to the left eye consisted of a 
superficial foreign body that was removed without sequela and 
that the symptoms of occasional tearing were probably due to 
lacrimal insufficiency.  The appellant was advised to use 
Artificial Tears.  The examiner opined that the appellant 
would not be considered disabled on the basis of his eye 
examination.  

Service connection for residuals of a left eye chalazion was 
granted by the December 1946 rating decision, with a 
noncompensable rating assigned from April 25, 1946.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Benign new growths of the eyeball and adnexa, which are not 
superficial, are rated on impaired vision, with a minimum 
assigned rating of 10 percent.  When the new growth is 
healed, the residuals are rated.  38 C.F.R. § 4.84a, 
Diagnostic Code 6015.  

Because the claims file does not show that the appellant has 
received any treatment for the left eye chalazion since 
service, and the appellant has denied any current trouble 
with his left eye while stating that vision in both eyes is 
pretty good with no real difference in vision between the two 
eyes, and the physician at the July 1998 eye examination 
opined that the appellant would not be considered disabled on 
the basis of the findings from the examination, the Board 
finds that the evidence presented does not demonstrate any 
current disability associated with the left eye chalazion.  
Therefore, the Board is unable to identify a basis to grant a 
compensable evaluation for the appellant's left eye 
chalazion.  



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for residuals of 
an infection of the chest and stomach, the claim is denied.  

A compensable rating for a chalazion of the left eye is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

